DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered. 
Response to Amendment
The reply filed on 2/18/2021 amended claims 5, 14, and 21, cancelled claims 2-4, 12, and 18-20, and added new claims 22-26. Claims 1, 5-11, 13-17, and 21-26 are currently pending herein.  However Claims 1 and 13-17, were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Newly submitted claims 22-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: each of the claims presented presents claim limitations from previously withdrawn claims (e.g., Claims 1, 15, and 16)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 22-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments with respect to claims 5-11 have been considered but are moot in view of the amendments and new ground(s) of rejection.
Drawings
The previous objections to the drawings are withdrawn in light of the amendments, the objections that remain are detailed below. 
Claim Objections
The previous objections to the claims are withdrawn in light of the amendments, the objections that remain are detailed below.
Claim Rejections - 35 USC § 112
The previous rejections of Claims 5-11 under 35 USC 112 are withdrawn in light of the amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitras (US 10,481,607 B2) in view of Rubens (US 4,313,612) and further in view of Worton (US 9,994,416 B2).
[Claim 5] Regarding Claim 5, Dumitras teaches: A container transporter (See, e.g., Fig.1-7, 112) comprising: 
at least one wheel (See, e.g., Fig.1-7, 154);
a transportation system (See, e.g., Fig.1-7, 112) configured to one or more: 
move the container transporter (See, e.g., Fig.1-7); steer the container transporter (See, e.g., Fig.1-7); and intelligently guide the container transporter along an emptying path and an emptied path (See, e.g., Fig.1-7, 206); and
a sensor system (See, e.g., Fig.1-7, 151+168) comprising at least one sensor (See, e.g., Fig.1-7, 151+168), the sensor system configured to detect when a container has experienced an emptying event (See, e.g., Fig.1-7, 151+168);

transport via the transportation system the container along the emptied path from proximity to the emptying location to proximity to the storage location (See, e.g., Fig.1-7).
Dumitras fails to explicitly teach: 
a rubber material
wherein the at least one wheel automatically retracts from an extended position to a retracted position to protect the container transporter when the container experiences the emptying event;
wherein the rubber material is provided on a bottom surface of the container
transporter to protect the container transporter when the container experiences the emptying event.
However, Rubens teaches a similar container transporter (See, e.g., Rubens: Fig.1-9, 10) wherein at least one wheel (See, e.g., Rubens: Fig.1-9, 21) is retractable to protect the container transporter when the container experiences an emptying event (See, e.g., Rubens: Fig.1-9).
Rubens teaches that it is well known in the art of container transporters to provide wherein at least one retractable wheel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Dumitras modified with a wheel that is retractable such as taught by Rubens, for the purpose of conveniently maintaining the container transporter in a 
The combination of Dumitras in view of Rubens fails to explicitly teach: 
a rubber material;
wherein the rubber material is provided on a bottom surface of the container transporter to protect the container transporter when the container experiences the emptying event.
However, Worton teaches a similar container transporter (See, e.g., Worton: Fig.1-7, 100) wherein a rubber material (See, e.g., Worton: Fig.1-7, 120; col.4, ) is provided on a bottom surface of the container transporter (See, e.g., Worton: Fig.1-7, 120) to protect the container transporter when the container experiences the emptying event (See, e.g., Worton: Fig.1-7).

[Claim 6] Regarding Claim 6, the combination of Dumitras in view of Rubens and further in view of Worton further teaches: wherein upon detection via the sensor system that the container has experienced the emptying event, the container transporter is further configured to thereafter transport the container along the emptied path (See, e.g., Dumitras: Fig.1-7). 	
[Claim 7] Regarding Claim 7, the combination of Dumitras in view of Rubens and further in view of Worton further teaches: wherein one of the sensors of the sensor system comprises a weight resistance sensor (See, e.g., Dumitras: Fig.1-7, 151) configured to detect a difference in a weight of the container from its weight after the emptying event from its weight prior to the emptying event (See, e.g., Dumitras: Fig.1-7). 
[Claim 8] Regarding Claim 8, the combination of Dumitras in view of Rubens and further in view of Worton further teaches further discloses: wherein one of the sensors of the sensor system comprises an accelerometer (See, e.g., Dumitras: Fig.1-7, 168) configured to detect when the container has experienced the emptying event (See, e.g., Dumitras: Fig.1-7). 
	[Claim 9] Regarding Claim 9, the combination of Dumitras in view of Rubens and further in view of Worton further teaches: wherein the container transporter is configured to remain attached to the container when the container experiences the emptying event (See, e.g., Dumitras: Fig.1-7).
	[Claim 10] Regarding Claim 10, the combination of Dumitras in view of Rubens and further in view of Worton further teaches: wherein the transportation system comprises: a motor system (See, e.g., Dumitras: Fig.1-7, 154) configured to move the container transporter (See, e.g., Dumitras: Fig.1-7); a steering system (See, e.g., Dumitras: Fig.1-7, 154) configured to steer the container transporter (See, e.g., Dumitras: Fig.1-7); and an intelligence system (See, e.g., Dumitras: Fig.1-7, 112+403) configured to control the motor system and the steering system to intelligently guide the container transporter along the emptying path and the emptied path (See, e.g., Dumitras: Fig.1-7).
	[Claim 11] Regarding Claim 11, the combination of Dumitras in view of Rubens and further in view of Worton further teaches: further comprising a communicator (See, e.g., Dumitras: Fig.1-7, 112) configured to interact with a paired communicator (See, e.g., Dumitras: Fig.1-7, 118) and the transportation system (See, e.g., Dumitras: Fig.1-7).
[Claim 21] Regarding Claim 21, the combination of Dumitras in view of Rubens and further in view of Worton further teaches: wherein the steering system and the motor system control at least two wheels (See, e.g., Dumitras: Fig.1-7, 154) at differential speeds to direct the container transporter along the emptying path and the emptied path (See, e.g., Dumitras: Fig.1-7; Col.5, Ln.33-43); and wherein the intelligence system further controls the steering system and the motor system to intelligently guide the container transporter along the emptying path and the emptied path (See, e.g., Dumitras: Fig.1-7 Col.6, Ln.1-28).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M DOLAK/Primary Examiner, Art Unit 3618